Citation Nr: 9905032	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-28 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to a compensable evaluation for the post 
operative residuals of a right small toe proximal 
phalangectomy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his sister


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to May 
1979.  He had two years of prior unverified service.

This appeal arose from a September 1997 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied service connection 
for low back and left foot disorders, and which granted 
service connection for and assigned a noncompensable 
evaluation to the post operative residuals of a right small 
toe proximal phalangectomy.  The veteran and his mother 
testified at a personal hearing at the RO in December 1997.  
He was informed by a June 1998 supplemental statement of the 
case that the denial of his claims had been confirmed.

The issue of entitlement to a compensable evaluation for the 
post operative residuals of a right small toe proximal 
phalangectomy will be subject to the attached remand.


FINDINGS OF FACT

1.  A low back disorder was not aggravated by service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a left foot disorder which can be 
related to his period of service.



CONCLUSIONS OF LAW

1.  A low back injury clearly and unmistakably existed prior 
to service, and the presumption of soundness at entrance into 
service is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5107(a) (West 1991).

2.  The veteran's preexisting low back injury was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107(a) (West 1991); 38 C.F.R. § 3.306(a), (b), (c) (1998).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for a left foot disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a low back 
disability

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

A review of the veteran's service medical records included 
the November 1972 entrance examination.  This noted that he 
had suffered a fracture of the fourth lumbar vertebra in a 
motor vehicle accident, from which he reportedly recovered 
without sequelae.  He indicated that he had never had any 
back pain or limitation of function.  The objective 
examination was within normal limits.  On February 7, 1978, 
he complained of a low back ache of four days duration, which 
had been worsening since that time.  He knew of no known 
trauma.  He stated that it hurt whenever he extended his 
spine.  Straight leg raises were negative, his deep tendon 
reflexes were good and range of motion was full.  His muscles 
were tense.  The assessment was chronic low back strain.  He 
again complained of low back pain on December 19, 1978.  The 
May 1979 separation examination contained no mention of any 
complaints of low back pain and the objective examination was 
normal.

Following his discharge from active duty, the veteran was 
examined by VA in August 1979.  During this examination he 
offered no complaints of experiencing any low back pain.

VA examined the veteran in August 1997.  He stated that his 
back pain had begun about 10 years before.  He denied any 
injury, stating that the onset of the pain had been gradual.  
This pain was now constant and was worse with sitting and 
standing.  He also indicated that this pain would 
occasionally radiate into the right leg, which would become 
numb at times.  The examiner commented that his history and 
the nature of his complaints were inconsistent.  The physical 
examination noted that he walked with a normal gait and 
appeared to be in no discomfort.  There was no paraspinal 
tenderness and his muscle strength appeared to be normal.  
Forward flexion was to 40 degrees, extension was to 20 
degrees, lateral flexion was to 20 degrees bilaterally, and 
rotation was to 40 degrees bilaterally.  There was no 
objective evidence of pain upon motion; he stated that he was 
afraid to bend forward and was flexing at the knees.  Deep 
tendon reflexes were 2+ and symmetrical and straight leg 
raises to 60 to 70 degrees elicited complaints of pain (his 
hamstrings were noted to be tight).  The impression was 
degenerative joint disease (DJD) of multiple joints, 
including the lumbosacral spine; and chronic low back pain.

The veteran submitted several VA outpatient treatment records 
developed between July and December 1997.  In July 1997, he 
reported having back pain since November 1996.  He stated 
that he would experience back pain whenever he sits with his 
low back unsupported for more than 15 minutes; he also 
reported having muscles spasms.  The examination noted 
increased kyphosis and decreased lordosis.  Forward flexion 
seemed to improve the pain, while it worsened on extension.  
An MRI was suspicious for adhesive arachnoiditis.  He was 
subsequently seen for a right shoulder injury, for which he 
was supposed to be exercising.  However, he indicated that he 
could not perform the exercises because of back pain.  He 
reported experiencing low back pain on active range of 
motion.  Straight leg raises were negative and there was no 
muscle atrophy or tenderness.  The diagnosis was low back 
pain.  In light of the possibility of adhesive arachnoiditis, 
a metastatic work-up was performed, which was completely 
negative.  A November 17, 1997 CT scan revealed a low density 
lesion at L4, which was well marginated; the margins were 
noted to be sclerotic and the disc space was not involved.  
This lesion appeared to be benign.  A similar lesion was 
present at L5, with more degenerative changes and bulging at 
the central and lateral disc.  The L3-4 disc displayed a 
large central and lateral bulging disc and there were 
degenerative changes at the L3-4 and L4-5 levels.  These 
changes and bulging discs were felt to be the probable source 
of his low back pain.

The veteran testified at a personal hearing in December 1997.  
He stated that he had had back problems ever since injuring 
his feet in service.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran suffered a fracture of the L-4 
vertebra in a motor vehicle accident prior to his entry onto 
active duty.  However, the evidence does not show that the 
veteran's period of service aggravated this injury.  While he 
did make two complaints of a low back ache in February and 
December 1978, these complaints resolved without extensive 
treatment.  Significantly, he made no mention of any back 
complaints at the time of his separation from service in May 
1979.  Moreover, no such complaints were made at the time of 
the August 1979 VA examination.  In fact, there was no 
reference to any back problems until he received VA 
outpatient treatment in 1997, at which time he had variously 
indicated that the pain had begun either in November 1996 or 
ten years prior to the current complaint.  The silence of the 
records between the two minor complaints in 1978 and his 
recent complaints in 1997 argue against a finding that his 
back pain increased in severity during his period of service.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.


II.  Service connection for a left foot 
disorder

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A review of the veteran's service medical records included 
the November 1972 entrance examination, which noted that his 
left foot was normal.  In December 1972, he was treated for a 
slight swelling of the ankles; however, there was no mention 
made of any injury to the left foot.  The May 1979 separation 
examination contained no complaints about any left foot 
disorder and the objective examination was within normal 
limits.

The veteran was examined by VA in August 1979.  He made no 
reference to any left foot complaints.  The objective 
examination found no left foot disability.

VA re-examined the veteran in August 1997.  He alleged that 
he had fractured his feet in basic training and that he had 
been placed in casts.  He claimed that both of his feet hurt.  
The physical examination noted that he walked with a normal 
gait and appeared to be in no discomfort.  There was no 
finding of a left foot disorder.

The veteran was treated by VA on an outpatient basis between 
July and December 1997.  At no time did he make any reference 
to any left foot complaints.

A personal hearing was conducted in December 1997, at which 
both the veteran and his mother testified.  He again stated 
that he had fractured his left foot during basic training.  
His mother stated that she recalled his returning home for 
leave at Christmas and that he was wearing casts at that 
time.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, there is no objective evidence that the 
veteran suffered an injury to the left foot during service.  
While he claimed that he had fractured this foot in service, 
the service medical records themselves revealed that he was 
only treated for slight swelling of the ankles in December 
1972.  No findings were made of a fracture of the left foot.  
Therefore, there is no evidence of the existence of an injury 
in service.  Moreover, there is no objective evidence of the 
current existence of a disability involving the left foot.  
While he has asserted that this foot is painful, the 
objective evidence, to include VA examinations performed in 
August 1979 and August 1997, as well as VA outpatient 
treatment records from 1997, do not establish the current 
existence of any objective disorder of the left foot.  Since 
there is no evidence of either an injury in service or the 
existence of a current disability, the question of a 
relationship between the two is moot.  See Caluza, supra.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a low back disability is denied.

Service connection for a left foot disability is denied.


REMAND

The veteran has contended, in essence, that his service-
connected post operative residuals of a right small toe 
proximal phalangectomy are more disabling than the current 
disability evaluation would suggest.  He stated that he walks 
awkwardly as a result of this disability and that he lacks 
normal functioning of the foot.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in August 1997.  A review 
of that examination report indicated that an x-ray of the 
right foot had been ordered.  However, if this x-ray was made 
it was not included with the examination report.  If the x-
ray was not conducted, one is needed since entitlement to the 
next higher evaluation depends upon whether there is moderate 
malunion or nonunion of the tarsal or metatarsal bones.  
Therefore, it is found that this examination provides an 
inadequate basis upon which to determine entitlement to the 
requested benefit.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician in order to fully 
evaluate the current nature and degree of 
severity of the service-connected post 
operative residuals of a right small toe 
proximal phalangectomy.  If an x-ray was 
taken of this foot in August 1997, it 
should be associated with the claims 
folder and the examiner should be asked 
to review that report in conjunction with 
the clinical examination of the veteran.  
If an x-ray was not taken in August 1997, 
one should be obtained and reviewed by 
the examiner.  The examiner should 
specifically comment on whether there is 
moderate malunion or nonunion of the 
tarsal or metatarsal bones of the 
involved toe.  All other indicated 
special studies deemed necessary should 
be accomplished.  The claims folder must 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

A complete rationale for all opinions 
expressed must be provided.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

